Citation Nr: 1209617	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  06-22 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the left knee, status post total knee replacement.

2.  Entitlement to service connection for degenerative joint disease of the right knee, status post total knee replacement, to include as secondary to left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The Veteran served on active duty from April 1964 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2010, the Board remanded the claims for additional development.  The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  A post operative left knee disorder was noted on entrance to active service. 

2.  The medical evidence of record indicates that the preexisting left knee disorder was not permanently worsened beyond normal progression during service. 

3.  The Veteran's right knee disorder did not have its onset during active service, and right knee arthritis was not shown within a year of separation from active duty. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative joint disease of the left knee, status post total knee replacement, are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2011). 

2.  The criteria for service connection for degenerative joint disease of the right knee, status post total knee replacement, are not met.  38 U.S.C.A. § 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in July 2005 and July 2007 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  March 2006, July 2007 and June 2010 letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in June 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, records from the Social Security Administration (SSA) and VA examination reports. 

Moreover, the Board concludes that there has been substantial compliance with remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case was previously remanded in June 2010 for the Veteran to receive an additional VA examination and for an opinion to be obtained.  The Veteran underwent the requested VA examination by a physician and an opinion with adequate rationale was obtained.  In addition records from the Social Security Administration were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b). 

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Whether a preexisting disorder underwent an increase in severity during service is determined based on evidence 
of the manifestations of the disorder before, during, and after service.  38 C.F.R. § 3.306.  For a disorder to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a). 

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran alleges that he had surgery on his left knee prior to entrance into service, which had completely healed and gave him no problems.  He reports that 
his left knee problems started after basic training, when he had to run several miles a day on pavement.  He further contends that he is entitled to service connection for a right knee replacement due to right knee deterioration from overuse to compensate for his injured left knee. 

Treatment records from McLeod Infirmary show that the Veteran underwent an excision of the left lateral meniscus in March 1962.

The Veteran's April 1964 enlistment examination noted normal strength and range of motion of the lower extremities, and a surgical scar over the left lateral knee.  The accompanying report of medical history noted knee surgery in March 1962.  In July 1964, the Veteran complained of left knee pain.  An August 1964 medical board proceeding indicated that the Veteran had sustained a football injury to the left knee in November 1961, which was initially treated conservatively, but surgery was later performed in March 1962.  It was further noted in the report that the Veteran indicated that since the time of the injury he has been unable to engage in athletic events or any other strenuous work due to complaints referable to his left knee and on his doctor's advice.  He further noted that since the operation, he continued to have episodes of locking and instability of the left knee as well as 
pain.  The Veteran felt that the symptoms of his left knee had become markedly increased with the activities required of him in basic training.  The medical board recommended that the Veteran be discharged from active service due to the left knee condition.  It was noted that the condition was not incurred in the line of duty, that the condition existed prior to entry and that the condition was not aggravated by active duty.

The service treatment records are negative for any findings, treatment or diagnoses of a right knee condition.  

Treatment records from Moore Orthopaedic Clinic show that in December 2000 the Veteran reported a 20 year history of difficulty with both knees.  In July 2002, the Veteran underwent a left total knee replacement due to degenerative joint disease.  In July 2003, the Veteran underwent a partial right knee replacement and in July 2005, he underwent a total right knee replacement.

Treatment records from Palmetto Orthopaedic Clinic dated from 2005 to 2007 document the Veteran's ongoing complaints of bilateral knee pain.  

The Veteran was afforded a VA examination in May 2007; however, the examiner noted that she did not have access to the records of the knee surgery that the Veteran underwent prior to service.  After a review of the claims file and an examination of the Veteran, the examiner opined that she did "not believe that the left knee was aggravated by military service anymore than that which could have been anticipated."  With regard to the right knee, the examiner stated that she did "not believe that his right knee condition directly hinges on his left knee condition."  Subsequent to this examination, the March 1962 treatment records were associated with the claims file. 

Following appellate review in June 2010, the Board remanded the claim to obtain disability records from SSA and for further VA examination.  In particular, the Board requested that the VA examiner review the March 1962 surgical record and provide an opinion regarding aggravation of the left knee.  The Board also requested further opinion of the right knee. 

Records from SSA have been associated with the claims file.  A July 2008 decision by the SSA found the Veteran disabled from March 2008 for osteoarthrosis and allied disorders and disorders of the back (discogenic and degenerative). 

The Veteran underwent a VA joints examination in October 2010.  The examiner noted review of the claims folder to include the service treatment records and the March 1962 operative report.  Following a physical examination, the Veteran was diagnosed with bilateral joint disease of the bilateral knees, status post bilateral total knee arthroplasty.  The examiner noted that the service treatment records show that the Veteran had a left lateral meniscus injury necessitating almost complete removal of the meniscus.  The records further show that the Veteran complained of locking, instability and pain in the left knee ever since the surgery.  The examiner found no medical record evidence that the Veteran's knee pain or condition was permanently aggravated beyond its natural progression by the military service.  Additionally, the examiner found that there are no notes referable to the right knee during the Veteran's period of active service.  The examiner noted there was no evidence that the right knee arthritis was caused by his left knee condition.  For the reasons stated, the examiner believed that it was less likely as not that the Veteran's bilateral knee arthritis, status post total knee arthroplasties occurred in, or is related to military service. 

Left Knee

The evidence reflects that the Veteran is currently diagnosed as having degenerative joint disease of the left knee, status post total knee replacement.  On entrance examination in April 1964, the Veteran was noted to have a surgical scar over the left lateral knee.  On the accompanying report of medical history, the Veteran reported that he underwent knee surgery in March 1962.  Accordingly, the Board finds that a post operative left knee condition was noted on entrance.  Thus, the presumption of soundness does not attach in this case.  38 C.F.R. § 3.304(b).  

If a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish aggravation with regard to his left knee disability.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. 
§ 1153 (West 2002); see also 38 C.F.R. § 3.306 (2011); Jensen, 19 F.3d at 1417. 

On the question of aggravation, there is simply no medical evidence that the pre-existing left knee disability underwent any permanent increase in severity during the Veteran's period of active service.  Service treatment records show the Veteran complained of left knee pain during basic training.  The Veteran related that he felt that his knee was getting worse but he also acknowledged that since his operation he has continued to have pain and episodes of locking and instability in the left knee.  While the Veteran reported experiencing symptoms with increased activity, there is no evidence in the service treatment records indicating any specific trauma or injury to the knee occurred in service.  The medical board concluded the Veteran's disability was not aggravated by service. 

Moreover, a VA examiner in October 2010 reported that he could not find any evidence that the Veteran's left knee pain or condition was permanently aggravated beyond its natural progression by the military service.  In support of his conclusion, the examiner emphasized that the Veteran continued to have the same knee complaints during service that he reported having since his surgery.  As noted above, evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green, supra.  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis, 276 F.3d at 1345.  

In short, there is no probative medical opinion of record indicating that the Veteran's pre-existing left knee disability was permanently worsened by service beyond normal progression.  

While the Board acknowledges the Veteran's statements that the demands of basic service put some strain on the knee, the persuasive medical evidence does not indicate that this resulted in a permanent aggravation of the pre-existing left knee condition.  Matters of diagnosis and etiology are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson, however, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the permanent effect of military training on a post operative knee.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  The medical evidence of record is of greater probative value than the Veteran's lay assertions in this regard. 

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim for service connection for a left knee disability. 

Right Knee

With regard to a right knee disability, it is not in dispute that the Veteran has been diagnosed as having degenerative joint disease of the right knee, status post total knee replacement; however, there is no competent evidence that a right knee disability was manifested in service.  The service treatment records do not show treatment for a right knee disorder, and there is no evidence that arthritis of the right knee was shown within a year of discharge from active service.  A December 2000 treatment record shows that the Veteran complained of having right knee difficulty for the past 20 years.  This would place the onset of knee problems sometime in 1980, which is 16 years following his discharge from service.  This is evidence against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the October 2010 VA examiner concluded that a right knee disorder was not incurred in or related to the Veteran's military service.  

The Board notes that the Veteran does not contend that his right knee disability is related to service.  Rather, he contends that the condition is due to compensating for his left knee disability.  However, since entitlement to service connection for a left knee disorder has been denied, it follows that a claim for right knee disorder as secondary to a left knee disorder is moot.  The Veteran's claim for service connection for degenerative joint disease of the right knee, status post total knee replacement, must be denied. 

In reaching the conclusions above with respect to both issues, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, as no competent and probative evidence supports either claim for service connection that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 



ORDER

Entitlement to service connection for degenerative joint disease of the left knee, status post total knee replacement, is denied.

Entitlement to service connection for degenerative joint disease of the right knee, status post total knee replacement, to include as secondary to left knee disability, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


